PER CURIAM.
This is an appeal from the Civil and Criminal Court of Record for Pinellas County, Florida. Plaintiff, appellant here, was the wife of the deceased, Julian S. Kelley, who had purchased a credit life insurance policy in July of 1965, which policy contained the following language:
“I, the undersigned debtor, proposed for such insurance, in order to induce Prudential to effect such insurance, do hereby declare that to the best of my knowledge and belief, I am now in good health.”
On January 27, 1966, appellant’s husband died of cancer while still owing General Motors Acceptance Corporation $3,311.71. Appellee, Prudential Insurance Company, refused to pay and suit was brought. After taking many depositions the court granted a summary judgment in favor of Prudential.
We have read the briefs and the depositions of the doctors and others taken in this cause, and have heard oral argument. We can find no reason to believe that the plaintiff’s husband did not know of his bad health at the time he signed the application for the insurance policy.
For these reasons the entry of the summary judgment in favor of Prudential Insurance Company was correct.
Affirmed.
LILES, C. J., and PIERCE and MANN, JJ., concur.